265 F.2d 820
Thomas McCOY, Appellant,v.UNITED STATES of America, Appellee.
No. 14331.
United States Court of Appeals District of Columbia Circuit.
Argued March 25, 1959.Decided April 16, 1959.

Mr. Michael H. Bader (appointed by this court), Washington, D.C., for appellant.
Mr. Harry T. Alexander, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellant.
Before EDGERTON, WILBUR K. MILLER and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of unlawfully having in his possession a check stolen from an authorized depository for mail matter, knowing that the check had been stolen. 18 U.S.C. 1708.  We find no error.


2
Affirmed.